Citation Nr: 1340214	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  09-27 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971. 

These matters come before the Board of Veterans' Appeals  (Board) from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran's claim for service connection for posttraumatic stress disorder (PTSD) and assigned an initial 30 percent rating. 

In September 2010, the Veteran and his spouse testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In February 2011, the Board remanded these matters for additional development.  In addition, the Board remanded a claim for service connection for tinnitus.  A May 2012 rating decision granted service connection and assigned a 10 percent disability rating for tinnitus.  As that is a full grant of the benefit sought, that claim is no longer on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

In February 2011, the Board remanded the claim for a higher initial rating for PTSD to provide the Veteran a VA examination to determine the current nature and severity of his service-connected PTSD.  In addition, the Board instructed that a TDIU claim was raised by the record and was inextricably intertwined with the increased rating claim for PTSD.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  After completion of the development requested, the claims were to be readjudicated.  However, the Veteran was not provided a VA PTSD examination, and none of the claims were readjudicated.  There is no supplemental statement of the case of record.  Therefore, a remand is again necessary to provide the Veteran with a VA PTSD examination.  

Furthermore, in a November 2012 letter, the Veteran stated that he was hospitalized for 13 days in the psychiatric ward at a VA Medical Center.  Moreover, in an August 2013 letter, the Veteran's wife advised that they had relocated to Alabama and that the Veteran was being treated at the Pensacola VA clinic.  Therefore, prior to arranging for the Veteran to undergo further examinations, VA must obtain and associate with the claims file all outstanding VA medical records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

In addition, evidence associated with the claims file shows that the Veteran has received Social Security Administration (SSA) disability benefits, at least in part due to a psychiatric disability.  Records associated with the Veteran's SSA disability benefits application, including medical records and other evidence supporting the application, could be relevant to the Veteran's claim, and should be obtained on remand.  Haynes v. Brown, 9 Vet. App. 67 (1996).

Accordingly, the case is REMANDED for the following actions:

1.   Send the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, so that any additional evidence pertinent to the claims remaining on appeal that is not currently of record can be obtained.  With regard to the claim for a TDIU, the letter should explain what evidence is the Veteran's responsibility to submit, to include notice of the requirements for establishing a TDIU on an extra-schedular basis under 38 C.F.R. § 4.16 (b)(2013). 

2.  Obtain all outstanding VA medical records, to include inpatient hospitalizations, from January 2010 to the present pertaining to the treatment of any psychiatric disabilities.

3.  Contact the Social Security Administration  and request copies of all disability decisions for the Veteran and all underlying medical records associated with those determinations.  All records obtained should be associated with the claims file.  If records are not found or are not available, the claims file should contain documentation of the efforts made and the appellant should be notified.

4.  After completion of the above, schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The examiner must review the claims file and that review should be noted in the examination report.  The examiner should specifically provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score related to the Veteran's psychiatric disorder.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record.  Finally, the examiner should also describe the impact of the Veteran's PTSD on his occupational and social functioning and should state whether he is unable to secure or follow a substantially gainful occupation by reason of his service-connected PTSD. 

5.  Thereafter, readjudicate each of the claims remaining on appeal, to include consideration of entitlement to a TDIU pursuant to 38 C.F.R. § 4.1(a) and 38 C.F.R. § 4.16(b), and specifically address whether the criteria for referral for consideration of an extraschedular rating are met.  38 C.F.R. § 3.321(b)(1) (2013).  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

